Case: 14-13057   Date Filed: 05/25/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13057
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-01554-RWS



WASEEM DAKER,

                                                     Petitioner-Appellant,

                                  versus

CARL HUMPHREY,

                                                     Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 25, 2016)

Before WILLIAM PRYOR, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-13057     Date Filed: 05/25/2016   Page: 2 of 3


      Waseem Daker, a Georgia state prisoner, appeals the district court’s denial

of his 28 U.S.C. § 2254 federal habeas petition. We granted a COA as to whether

the district court erred in dismissing without prejudice Mr. Daker’s pro se § 2254

petition for failure to pay the filing fee. Mr. Daker seeks to present two more

points on appeal. First, Mr. Daker also contends that the district court abused its

discretion in determining that he did not qualify to proceed in forma pauperis

without conducting an adequate factual inquiry into his financial status. And

second, he requests that on remand this Court assign a different judge because the

district court judge’s impartiality has been called into question. After review of the

record and the parties’ briefs, we vacate and remand.

      We review de novo a district court’s dismissal of a state prisoner’s petition

for habeas relief. See Arthur v. Allen, 452 F.3d 1234, 1243 (11th Cir. 2006). As to

the district court’s findings of fact, however, we review only for clear error. Id.

Under the clear error standard, we will affirm “unless the record lacks substantial

evidence to support that determination.”       Id. (internal quotation and citation

omitted).

      The district court erred in dismissing Mr. Daker’s petition for failure to pay

the filing fee. Mr. Daker requested an extended deadline to pay the filing fee, and

the district court granted that request. See D.E. 18. The extended deadline for

payment of the fee was December 3, 2013, and, according to the docket entry, Mr.


                                          2
              Case: 14-13057    Date Filed: 05/25/2016   Page: 3 of 3


Daker paid the filing fee on November 19, 2013. The district court therefore

clearly erred in finding that Mr. Daker had not paid the filing fee prior to the

extended deadline. See Arthur, 452 F.3d at 1243.

      We vacate the district court’s dismissal of Mr. Daker’s habeas corpus

petition and remand for further proceedings. Because our review is limited to the

issue specified in the COA, see Murray v. United States, 145 F.3d 1249, 1250–51

(11thd Cir. 1998), we do not address the additional issues presented by Mr. Daker.

    VACATED and REMANDED.




                                        3